F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 10 1998
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
          Plaintiff - Appellee,                         No. 98-7044
 v.                                                     (E.D. Okla.)
 RICKY LEE JACKSON,                               (D.C. No. CR-92-22-S)
          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.



      After examining Defendant-Appellant’s brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

The case is therefore ordered submitted without oral argument.

      On May 29, 1992, Defendant pled guilty to violating 18 U.S.C. § 922(a)(6).

He was sentenced to twenty-seven months’ imprisonment, to be followed by three

years of supervised release. Defendant’s supervised release began on October 4,



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1995. On January 21, 1998, the United States Probation Office filed a petition for

the revocation of Defendant’s supervised release, alleging several violations of

the supervised release. At a subsequent hearing on March 17, 1998, Defendant

admitted that he had committed five of the six alleged violations of his supervised

release. The district court found that Defendant had violated at least five

conditions of his supervised release and revoked his supervised release. The

court sentenced Defendant to twenty-four months’ imprisonment, the maximum

statutory term allowable under 18 U.S.C. § 3583(e)(3). Defendant challenges the

court’s imposition of a sentence that exceeds the range recommended in United

States Sentencing Guidelines § 7B1.4(a) for violations of the terms of his

supervised release. Counsel for Defendant filed a motion to withdraw

accompanied by an Anders brief. See 10th Cir. R. 46.4.2; Anders v. California,

386 U.S. 738 (1967).

      We review a sentencing court’s factual findings underlying the application

of the guidelines for clear error and its interpretation and application of the

guidelines de novo. See United States v. Davis, 151 F.3d 1304, 1308 (10th Cir.

1998); United States v. Pappert, 112 F.3d 1073, 1078 (10th Cir. 1997).

Defendant’s argument focuses on the district court’s decision to “depart” from the

recommended sentence range. In accordance with Defendant’s criminal history

category V and grade C violations, U.S.S.G. § 7B1.4(a) recommends a range of


                                          -2-
seven to thirteen months’ imprisonment upon revocation of supervised release.

The court stated that it had considered the policy statements in Chapter 7 of the

guidelines recommending seven to thirteen months but believed that these

provisions were advisory in nature. Consequently, the court sentenced Defendant

to twenty-four months’ imprisonment pursuant to 18 U.S.C. § 3583(e)(3).       Prior

decisions of this court foreclose Defendant’s argument that the court was obliged

to follow the recommended guideline range for revocation of supervised release.

We held in United States v. Lee, 957 F.2d 770, 773 (10th Cir. 1992), that “the

policy statements regarding revocation of supervised release contained in Chapter

7 of the U.S.S.G. are advisory rather than mandatory in nature.” See also United

States v. Hurst, 78 F.3d 482, 483-84 (10th Cir. 1996) (reaffirming Lee and

advisory nature of Chapter 7 provisions in light of two Supreme Court cases).

Lee requires the sentencing court to consider the policy provisions “in its

deliberations concerning punishment for violation of conditions of supervised

release.” Lee, 957 F.2d at 774. In addition, the determination of sentence must

be “reasoned and reasonable.” Id. Because the court took the policy statements

into consideration, see R., Vol. II at 11, and because we cannot determine from

the record that the sentencing decision was anything but “reasoned and

reasonable,” Lee, 957 F.2d at 774, we affirm Defendant’s sentence under 18

U.S.C. § 3583(e)(3). See Hurst, 78 F.3d at 484. We also grant Counsel’s Motion


                                         -3-
to Withdraw.

     AFFIRMED and GRANTED.

                                   Entered for the Court



                                   Monroe G. McKay
                                   Circuit Judge




                             -4-